The judgment in this case was affirmed on February 4. In due time a petition for rehearing was filed which has been strongly presented. This petition for rehearing, among other grounds, insists that the verdict and judgment is excessive under all the circumstances, and that justice requires that the punishment assessed should be reduced. The Assistant Attorney General, representing the state, appeared before this court and agreed that the judgment should be reduced.
In view of the showing made upon petition for rehearing and the assent of the Attorney General, this court is of the opinion that the judgment should be modified by reducing the imprisonment assessed from six years in the penitentiary to two years in the penitentiary, and the judgment is so modified, and the petition for rehearing is denied.
DOYLE, P.J., and DAVENPORT, J., concur.